DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I in the reply filed on October 7, 2022 is acknowledged.  Regarding Applicant’s listing of claims 1-26 as being readable on the elected embodiment, Examiner notes the claims use a variety of language inconsistent with the terminology used in the Specification.  While Applicant is allowed to be their own lexicographer, the numerous issues raised below under 35 USC 112(a) and 112(b) render it difficult for the Examiner to make an independent determination as to whether claims 1-26 truly read on elected Species I.  As such, upon correction of the issues under 35 USC 112(a) and 112(b) below, Examiner will reassess which claims are readable on the elected Species.  

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tab (claims 1, 7, 19, and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7, from which claims 2-6, 8, and 9 depend, there is no support for an embodiment where there is a first frangible connection, in combination with a second frangible connection comprising first and second sections having different lengths from the top wall.  To the best degree the Examiner understands the claimed invention, the first and second frangible connections themselves (44, 46) are located different distances (70, 72) from the top wall. 
Further regarding claims 1, 7, 19, and 20, there is no written support for “a tab”.  Examiner noes the term “tab” does not appear anywhere in the Specification.  While Examiner acknowledges that Applicant can be their own lexicographer, it is unclear what this structure comprises using Applicant’s own Specification.  Examiner asserts the term “tab” as it is known in the art, usually comprises a type of cantilevered structure which is designed to be gripped to assist in the removal of a closure.  See for example UPSC subclass 220/270, or B65D 17/34.  
Further regarding claims 1 and 7, there is no written support for the limitation “flipping the first closure portion from the second closure portion via the exposed tab” (emphasis added).  
Further regarding claims 1 and 7, there is no written support for the closure being “adapted to be locked via the tab”.  Examiner notes the terms “locked” – and even “lock” – does not appear in the Specification.
Regarding claim 10, there is no support for first and second frangible connections being located in the second closure portion.  Examiner understands the second closure portion to be the attachment band (30) which is separated from the closure by first frangible connection (42).  As such, the second closure portion is only disclosed as including the second frangible connection (46).
Further regarding claim 10, from which claims 11-14 depend, there is no support for a portion of the second frangible connection acting as a lock when the first closure portion has been flipped.  Examiner notes the terms “locked” – and even “lock” – does not appear in the Specification.
Regarding claim 15, from which claims 16-18 depend, there is no support for the closure being configured to lock after being moved to an open position.  Examiner notes the terms “locked” – and even “lock” – does not appear in the Specification.
Further regarding claim 20, there is no written support for the tab biasing the first closure portion away from the container neck.  Examiner notes the term “bias” does not appear in the Specification.

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 1-18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, it is not clear what the first and second frangible connections comprise.  Examiner notes the elected embodiment shows two frangible connections (44 and 46), and further that these are located separate distances (70 and 72) from the top panel (12).  However, the claim introduces the first frangible connection, and then further defines that the second frangible connection is comprised of first and second sections being located different distances from the top wall portion.  In other words, to the best degree the Examiner understands the claimed invention, the first and second frangible connections should be different distances from the top wall, not sections of the second frangible connection.  
Further regarding claims 1, 7, and 20 the limitation “the first and second sections of the second frangible connection (channel, cl. 20) defining an area that is adapted to form a tab” is unclear.  Foremost, it is not clear what the second frangible connection is, as the Specification only describes frangible connections (48, 50).  These are understood to comprise breakable sections.  If these are broken, it is not clear how respective portions thereof result in the formation of a tab.  It is further not clear how “an area” is “adapted to form” a tab.  Examiner notes none of these terms appears in the Specification of Drawings.  
	Further regarding claims 1 and 7, it is not clear how the tab is “exposed” by the breaking of the first and second frangible connections.  Examiner notes this implies that the tab has been previously hidden, but there is no such support or antecedent claim limitation.  Examiner notes the term “tab” does not appear in the Specification whatsoever, and this claim limitation has been rejected above under 35 USC 112(a).   
	Further regarding claims 1 and 7, it is not clear how the first closure portion can be flipped from the second closure portion via the tab.  Examiner notes the term “tab” does not appear in the Specification whatsoever, and this claim limitation has been rejected above under 35 USC 112(a).  
Further regarding claim 1, it is not clear how the closure is “adapted to be locked” by the tab.  Examiner notes there does not appear to be written support for “a tab”, but even using the language of the claim, it is not clear how a portion of a frangible member, or even “an area” can perform a locking function.  Examiner notes the term “tab” does not appear in the Specification whatsoever, and this claim limitation has been rejected above under 35 USC 112(a).  
	Further regarding claims 1 and 7, the claims refer to “the exposed tab” and “the tab” after introduction of “a tab”, and it is not clear if these are the same tabs.  As such, the term “the exposed tab” lacks proper antecedent basis. 
	Regarding claim 10, from which claims 11-14 depend, it is not clear if the areas formed between the first frangible connection and the second frangible connection which form hinged arms, are the same as the portion of the second frangible connection that acts as a hinge when the first closure portion is flipped.  To the best degree the Examiner understands the claimed invention, there is only one hinged area in the disclosed invention.  
	Regarding claim 15, from which claims 16-18 depend, it is not clear how the closure is “configured to lock” after being moved to an open position.  Examiner notes this limitation was rejected above under 35 USC 112(a) for lacking written support. 
	Regarding claim 20, from which claims 21-26 depend, it is not clear how the tab biases the first closure portion away from the container neck.  Examiner notes the term “tab” and “bias” not appear in the Specification whatsoever, and this claim limitation has been rejected above under 35 USC 112(a).   

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,010,555 (Luzzato).
Regarding claim 1, Luzzato teaches a twist and flip closure (1) comprising: 
a first closure portion including: 
a polymeric top wall portion (10), 
a polymeric annular skirt portion (121) depending from the polymeric top wall portion, the annular skirt portion including an internal thread formation (16) for mating engagement with an external thread formation (5) of a container (2); and 
a second closure portion including: 
a polymeric tamper-evident band (122) depending from and being partially detachably connected to the polymeric annular skirt portion by a first frangible connection (34, 38), the first frangible connection extending around the circumference of the closure, the first frangible connection having a first end (34A) and a second end (34B), the first end and the second end being spaced apart (clearly shown in Figure 4),
a second frangible connection (20) having a first section and a second section, the first section being located a first distance from the top wall portion, the second section being located a second distance from the top wall portion, the second distance being greater than the first distance (Examiner notes this limitation lacks support in the instant Specification and is rejected above under 35 USC 112(a); additionally the limitation is indefinite for lacking clarity; it is believed the different distances are between the first frangible connection and the second frangible connection, and this is shown in Figure 2, noting the axial locations of line of weakness 20 and 34, with second distance from top wall 10 to second line of weakness 20 being greater than the distance from top wall 10 to first line of weakness 34), the second frangible connection being spaced from the first frangible connection (line of weakness 20 located axially below 34 as seen in Figure 2), at least a portion of the second frangible connection being located further from the top wall portion than a portion of the first frangible connection (line of weakness 20 located axially below 34 as seen in Figure 2), the first and second sections of the second frangible connection defining an area that is adapted to form a tab (Examiner notes the term “tab” lacks written support and is rejected above under 35 USC 112(a); to the best degree the Examiner understands the claimed invention, the tab correlates to strip 36 which includes end portions 362 and 363), the area adapted to form the tab being between the first and second ends of the first frangible connection in an unopened position (Examiner notes Figure 5 wherein it can be seen 36 is disposed between 34A and 34B): 
wherein the closure is adapted to be opened by twisting so as to break the first and second frangible connections and expose the tab and then flipping the first closure portion from the second closure portion via the exposed tab (described in col. 5, line 38 through col. 6, line 2; Examiner reads the term “via the exposed tab” to imply that the cap pivots open by way of the hinged connection which appears to be the claimed tab), 
wherein the closure is adapted to be locked via the tab during the flipping of the first closure portion from the second closure portion (to the best degree the Examiner understands the claimed invention as supported by the instant Specification, this configuration is shown in Luzzato Figure 1, with the locking coming from the over-center inverting of the closure).  
Regarding claim 2, the first closure portion further includes a polymeric continuous plug seal (14) depending from the polymeric top wall portion (see Figure 2).  
Regarding claim 3, the shape of the closure is generally cylindrical and is a one-piece closure (see Figures 1, 3, and 4).  
Regarding claim 6, an area (36) between the first frangible connection and the second frangible connection forms hinged areas to assist in moving and locking the tab (clearly shown as being located between 20 and 34 in Figures 2 and 5).  
Regarding claim 7, Luzzato teaches a package comprising: 
a container (2) having a neck portion defining an opening, the container having an external thread formation (5) on the neck portion; and 
a twist and flip closure (1) being configured for fitment to the neck portion of the container for closing the opening, the twist and flip closure comprising a first closure portion (portion of the closure above line of weakness 34) and a second closure portion (122), the first closure portion including a polymeric top wall portion (10), and a polymeric annular skirt portion (121) depending from the polymeric top wall portion, the annular skirt portion including an internal thread formation (16) for mating engagement with the external thread formation of the container, the second closure portion including a polymeric tamper-evident band (122) depending from and being partially detachably connected to the polymeric annular skirt portion by a first frangible connection (34), the first frangible connection extending around the circumference of the closure, the first frangible connection having a first end (34A) and a second end (34B), the first end and the second end being spaced apart, the second closure portion further including a second frangible connection (20), the second frangible connection having a first section and a second section, the first section being located a first distance from the top wall portion, the second section being located a second distance from the top wall portion, the second distance being greater than the first distance (Examiner notes this limitation lacks support in the instant Specification and is rejected above under 35 USC 112(a); additionally the limitation is indefinite for lacking clarity; it is believed the different distances are between the first frangible connection and the second frangible connection, and this is shown in Figure 2, noting the axial locations of line of weakness 20 and 34, with second distance from top wall 10 to second line of weakness 20 being greater than the distance from top wall 10 to first line of weakness 34), the second frangible connection being spaced from the first frangible connection (line of weakness 20 located axially below 34 as seen in Figure 2), at least a portion of the second frangible connection being located further from the top wall portion than a portion of the first frangible connection (line of weakness 20 located axially below 34 as seen in Figure 2), the first and second sections of the second frangible connection defining an area that is adapted to form a tab, the area adapted to form the tab being between the first and second ends of the first frangible connection in an unopened position, 
wherein the closure is adapted to be opened by twisting so as to break the first and second frangible connections and expose the tab and then flipping the first closure portion from the second closure portion via the exposed tab (described in col. 5, line 38 through col. 6, line 2; Examiner reads the term “via the exposed tab” to imply that the cap pivots open by way of the hinged connection which appears to be the claimed tab), 
wherein the closure is adapted to be locked via the tab during the flipping of the first closure portion from the second closure portion (to the best degree the Examiner understands the claimed invention as supported by the instant Specification, this configuration is shown in Luzzato Figure 1, with the locking coming from the over-center inverting of the closure).  
Regarding claim 9, an area (36) between the first frangible connection and the second frangible connection forms hinged areas to assist in moving and locking the tab (clearly shown as being located between 20 and 34 in Figures 2 and 5).  



Allowable Subject Matter
10.	Examiner notes that claims 4, 5, 8, and 10-26 are not presently rejected with prior art; however, due to the numerous rejections above under 35 USC 112(a) and 112(b), no indication of allowability can be made at this time, because the true scope of the claims which are supported by the instant Disclosure is not only unknown, but cannot be reasonably predicted.  Examiner asserts that a claim of corrected scope, in response to this Action, could properly be made final.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733